Citation Nr: 0405814	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

5.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30 percent disabling.

6.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia with erosive esophagitis and gastric ulcer.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in March 1999, a 
transcript of which is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

As an additional matter, the Board notes that the veteran has 
submitted claims of service connection for a low back and 
left knee disorder.  While the RO sent him a development 
letter in August 2002, the documents assembled for the 
Board's review do not show that the RO has formally 
adjudicated these claims.  Thus, this matter is referred to 
the RO for appropriate action.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

By an April 1998 rating decision, of which the veteran was 
notified in May 1998, the RO confirmed and continued the 
assigned ratings of 50 percent for the veteran's PTSD and 20 
percent for his right knee, established service connection 
for gastric ulcer disease evaluated as noncompensable (zero 
percent disabling), and denied service connection for erosive 
esophagitis and diverticulitis.  The veteran submitted a 
Notice of Disagreement (NOD) to this decision later that same 
month, a Statement of the Case (SOC) was issued in December 
1998, and a VA Form 9 (Appeal to the Board) was received that 
same month.  By an October 1999 rating decision, the RO 
combined the veteran's hiatal hernia and erosive esophagitis 
with the gastric ulcer disease, and assigned a 10 percent 
rating for the combined disability.  In addition, this 
decision increased the assigned rating for the right knee to 
30 percent.  However, the veteran has continued to assert 
that higher ratings are warranted for these disabilities, 
and, as such, these issues remain on appeal.  AB v Brown, 6 
Vet. App. 35 (1993).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  However, the last time the 
RO adjudicated the appellate issues regarding the PTSD, right 
knee, diverticulitis, and hiatal hernia with erosive 
esophagitis and gastric ulcer was in October 1999, before the 
enactment of the VCAA.  Consequently, the record contains no 
document that satisfies VA's duty to notify under the VCAA 
with respect to these issues.  Therefore, the Board concludes 
that a remand is required in order for the RO to take 
corrective action with respect to this matter.

The Board further notes that the veteran was last accorded a 
VA medical examination for the purpose of evaluating his 
service-connected right knee in October 2000, and while the 
claim was addressed in a May 2002 rating decision, no 
Supplemental Statement of the Case (SSOC) was promulgated 
regarding this issue, as required by 38 C.F.R. § 19.31.  
Moreover, given the fact that it has been more than 3 years 
since this examination, the Board is of the opinion that the 
evidence of record may not accurately reflect the current 
severity of this disability.  Similarly, it has been more 
than 4 years since he was last accorded a VA medical 
examination for his service-connected hiatal hernia with 
erosive esophagitis and gastric ulcer disease in April 1999, 
and more than 7 years since his last VA psychiatric 
examination to evaluated his PTSD in December 1996.  The 
Board acknowledges that the veteran was scheduled for a new 
VA psychiatric examination in April 1999, and failed to 
appear.  However, a statement was subsequently submitted by 
his representative in October 1999 which asserted that he was 
unable to report for the examination because he was 
undergoing right knee surgery at that time, and requested 
that he be scheduled for a new examination.  Based on the 
foregoing, the Board finds that a remand is required for the 
veteran to be scheduled for new examinations in order to 
adequately address his claims for higher schedular ratings.  

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the veteran's representative has 
asserted that he should be assigned separate ratings for his 
erosive esophagitis, hiatal hernia and gastric ulcer disease 
rather than having a single, combined rating.  Specifically, 
the representative argues that while 38 C.F.R. § 4.114 
prohibited separate evaluations for hiatal hernia and gastric 
ulcer, it does not prohibit separate evaluations for 
esophageal disorders under Diagnostic Codes 7203 through 
7205.  As it has already determined that a remand is 
necessary in the instant case, the Board will direct the RO 
to address these arguments in the first instance.  In 
addressing these contentions, the RO should be aware that 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In  Esteban, the 
Court found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

Regarding the veteran's diverticulitis claim, the Board notes 
that the examiner who conducted the April 1999 VA esophagus 
and hiatal hernia examination essentially opined that the 
hypertension, gastric ulcer and erosive esophagitis 
associated with hiatal hernia were related to or secondary to 
his PTSD, that the hiatal hernia was also associated with the 
medication he had used for the right knee, and that 
diverticulosis and diverticulitis were probably not related 
to or secondary to the PTSD.  However, no opinion was 
proffered as to the relationship between the diverticulitis 
and the now service-connected hiatal hernia with erosive 
esophagitis combined with gastric ulcer.  Accordingly, the 
Board finds that a competent medical opinion is required in 
order to address this issue.

With respect to the claims of service connection for 
hypertension and headaches, the Board notes that they were 
denied by the RO in a May 2000 rating decision.  The veteran 
subsequently submitted an NOD in June 2000, and an SOC was 
promulgated in September 2000, but no Substantive Appeal 
appears to have been received in the time period prescribed 
by law.  38 C.F.R. §§ 20.200, 20.202, 20.302.  However, these 
claims were initially denied as not well-grounded, and the RO 
readjudicated these claims pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), in May 2002.  See Section 7(b) of 
the VCAA; VAOPGCPREC 3-2001.  An SSOC was promulgated to the 
veteran that same month, and the attached correspondence 
indicated that he should submit an Substantive Appeal within 
60 days in order to perfect any new issue which was not 
included in a prior Substantive Appeal.  Beginning in August 
2002, various statements were submitted by and on behalf of 
the veteran asserting that service connection was warranted 
for these disabilities.  Thereafter, in a September 2002 VA 
Form 8 (Certification of Appeal), the RO certified the 
hypertension and headaches claims as being on appeal to the 
Board.  

Based on the foregoing, the Board is of the opinion that the 
veteran may not have perfected a timely appeal on his 
hypertension and headaches claims in the manner prescribed by 
law.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Since the 
veteran has not had the opportunity to address this matter, 
the Board will remand the issue to the RO to address in the 
first instance.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee since October 2000, for hiatal 
hernia with erosive esophagitis combined 
with gastric ulcer
since April 1999, and for his PTSD since 
December 1996.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
examinations by appropriately qualified 
clinicians in order to determine the 
current nature and severity of the 
service-connected right knee disorder, 
hiatal hernia with erosive esophagitis 
combined with gastric ulcer, and PTSD.  
The claims folder should be made 
available to the clinicians for review 
before the examination.  

With respect to the hiatal hernia with 
erosive esophagitis and gastric ulcer, 
the clinician who evaluates this 
disability should distinguish, to the 
extent possible, the symptomatology 
attributable to each disability.  The 
clinician should also express an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the diverticulitis is related to the 
service-connected hiatal hernia with 
erosive esophagitis and gastric ulcer.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  Further, the RO's adjudication 
of the hiatal hernia with erosive 
esophagitis combined with gastric ulcer 
claim should reflect consideration as to 
whether separate ratings are warranted 
pursuant to Esteban, supra.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished an SSOC, and be provided 
with an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.  

6.  The RO should also address in the 
first instance whether the veteran 
perfected a timely appeal with respect to 
his claims of service connection for 
hypertension and headaches.  Further, the 
veteran should be provided an opportunity 
to submit argument or evidence on the 
issue of timeliness of appeal.  (The 
Board parenthetically notes that such 
notice is normally sent by the Board but, 
as this case must be remanded for the 
above development, the RO is asked to 
address this matter.)  

If the RO determines that a timely appeal 
was perfected, these claims should be 
returned to the Board.  However, if the 
RO determines that a timely appeal was 
not perfected, these issues should be 
returned to the Board only if the veteran 
initiates and completes an appeal in full 
accordance with the provisions of 38 
U.S.C.A. § 7105.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




